DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 7/5/20, the information disclosure statement is being considered by the examiner.
Drawings
4. 	The Examiner has approved drawings filed on 12/17/19.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites capturing  a " background " image of an image that contains a face and  did not discloses how the background is captured without capturing the face at the same  that is in front of the camera . The claim is indefinite how the camera 
          Independent claim 7 have similar limitations and therefor these claims are rejected for the same reasons.
          Claims 2- 6, 8 - 12, are dependent claims therefore they are rejected for the same reasons.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 - 4, 6 - 7, 9 – 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El- Maleh et al., (US PGPUB NO.20070183661 A1).
As to claim El-Maleh discloses a face recognition method (abstract), comprising: 
capturing a background of an image (see fig 2B element 25 non- ROI background, see para 0047);

capturing a foreground of the image with the face (see para 44); and
comparing the face ROI and the foreground of the image ( see para 0114)                    ) to determine whether the face is authentic or not (  note, authentication is verification it identify region in an image as face by removing background and extending region around face as ROI, see 0039, 0043) . 
As to claim 3, El-Maleh discloses the face recognition method of claim 1, wherein the step of comparing the face ROI and the foreground of the image (see para 44,                    ) to determine whether the face is authentic or not comprises: capturing a foreground face in the foreground to determine whether the foreground face is authentic or not (see para 89, 92, note authentic correspond to verification see para 97, 98, 116, 122).
As to claim 4, El-Maleh discloses the face recognition method of claim 3, further comprising: determining that the face is authentic, when a surrounding of the foreground face is the background of the image; and determining that the face is not authentic, when the surrounding of the foreground face is not the background of the image ( see para 101, 126) .
As  to claim 6, El-Maleh discloses the  face recognition method, wherein the step of capturing the foreground face in the foreground to determine whether the foreground ( see para 0114) face  is authentic or not comprises: performing a pixel projection for 
Regarding claim 7, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
As to claim 9, El-Maleh discloses the computer system wherein the processing device captures a foreground face in the foreground to determine whether the foreground face is authentic or not (see para 114, 39, 43).
Regarding claim 10, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 4.
Regarding claim 12, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 6.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over El- Maleh et al., (US PGPUB NO.20070183661 A1), as applied to claims 1, 3 - 4, 6 - 7, 9 – 10, 12  above in view of Marugame (  (US PGPUB NO.20080165187) .
Regarding claim 2, El- Maleh related to video object segmentation of region-of-interest from video sequences.  El- Maleh fails to teach shrinking or enlarging face based on width of the face to determine the face ROI based on landmark.
Marugame relates to a face image synthesis method and a face image synthesis apparatus for synthesizing face images. The system comprises of: wherein the step of after determining that the face exists in the image, determining the face ROI of the face comprises: obtaining a size of the face to determine a landmark of the face (see para 44, fig 7 is landmark); and 
shrinking or enlarging (fig 5 S2) the face based on a width (see para 45) of the face to determine the face ROI (see para 45) based on the landmark (see para 50).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed Invention was made to have modify El- Maleh by the teaching of  Marugame to enlarge, shrinking or reduce them for synthesis which relates to a face image synthesis method and a face image synthesis apparatus for synthesizing face images in order to capable of reducing required load imposed on an operator for synthesizing face images (as suggested by Marugame see paragraph 0014). 
Regarding claim 8, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2.

8.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over El- Maleh et al., (US PGPUB NO.20070183661 A1), Marugame (US PGPUB NO.20080165187) ,as applied to claims 1-4, 6- 10, 12  above in view of  Shibata  et al., ( US PGPUB NO. 20190188456 A1).  
Regarding claim 5, El- Maleh related to video object segmentation of region-of-interest from video sequences.  El- Maleh fails to teach deep learning algorithm or a support vector machine (SVM) algorithm. 
Shibata  discloses am image processing device the processor detects two or more partial areas using feature vectors. The system comprises: wherein the step of capturing the foreground face in the foreground to determine whether the foreground face is authentic (see para 40) or not comprises: determining whether the face is authentic or not based on a deep learning algorithm or a support vector machine (SVM) algorithm (see para 03, 29, 33, 35, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed Invention was made to have modify El- Maleh by the teaching of Shibata to use plurality partial areas with use of feature vectors to use a support vector machine (SVM) algorithm in order to possible more accurately determine the similarity of the objects in the images.  Because the feature vectors from a plurality of the areas can be used, it is possible to make a determination from a plurality of viewpoints, and further increase the determination accuracy (as suggested by Shibata see paragraph 21). 

Regarding claim 11, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 5.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

		Claims 1, 3 - 7, 9 – 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hua (US PGPUB NO. 20190026544 A1).  
As to claim 1, Hua discloses a face recognition method (abstract, fig 4 -5) comprising:  
capturing a background of an image ([0070], Figure 4, step 420, ROIs are extracted from image; [0071], Figure 6, one ROI is region C, which is background);

capturing a foreground of the image with the face ([0071], Figure 6, region B is near-face region that can be considered a foreground region); and 
comparing the face ROI and the foreground of the image to determine whether the face is authentic or not ([0073], Figure 4, step 432, motion features are determined for regions A, B and C; [0075], Figure 4, step 440, classifier is applied to the motion features to determine if the face is spoofed/authentic or not; [0088], [0091], decision module of classifier determines various correlations, such as “whether the near-face region {i.e. the foreground} moved in the same or a similar direction as the face {i.e. face ROI}” – this is comparison between the face ROI and the foreground as required by the claim).
As to claim 3, Hua discloses the face recognition method of claim 1, wherein the step of comparing the face ROI and the foreground of the image to determine whether the face is authentic or not comprises: capturing a foreground face in the foreground to determine whether the foreground face is authentic or not ([0073], Figure 4, step 432, motion features are determined for regions A, B and C; [0075], Figure 4, step 440, classifier is applied to the motion features to determine if the face is spoofed/authentic or not; [0088], [0091], decision module of classifier determines various correlations, such as “whether the near-face region {i.e. the foreground} moved in the same or a similar direction as the face {i.e. face ROI}” – this is comparison between the face ROI and the foreground as required by the claim).

As to claim 5, Hua discloses the face recognition method of claim 3, wherein the step of capturing the foreground face in the foreground to determine whether the foreground face is authentic or not comprises: determining whether the face is authentic or not based on a deep learning algorithm or a support vector machine (SVM) algorithm (see para 72, 82, 92, 94, 135).
As to claim 6, Hua discloses  the  face recognition method of claim 3, wherein the step of capturing the foreground face in the foreground to determine whether the foreground face is authentic or not comprises: performing a pixel projection for the foreground to determine whether the face is authentic or not ( para 53 face region and face images 228 , 248 is from a live face or a spoofed face pixel projection between spoofing media or subject behaviors with in the image at the pixel level see para 61,71, 73 75) .
Regarding claim 7, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
As to claim 9, Hua discloses the computer system of claim 7, wherein the processing device captures a foreground face in the foreground (see para 73) to determine whether the foreground face is authentic or not (see para 75, 88, 91).

Regarding claim 11, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 5.
Regarding claim 12, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 6.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hua ( US PGPUB NO. 20190026544 A1), as applied to claims 1, 3 - 7, 9- 12 , in view of  Marugame (US PGPUB NO.20080165187).

Marugame relates to a face image synthesis method and a face image synthesis apparatus for synthesizing face images. The system comprises of: wherein the step of after determining that the face exists in the image, determining the face ROI of the face comprises: obtaining a size of the face to determine a landmark of the face (see para 44, fig 7 is landmark); and 
shrinking or enlarging (fig 5 S2) the face based on a width (see para 45) of the face to determine the face ROI (see para 45) based on the landmark (see para 50).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed Invention was made to have modify Hua by the teaching of 
 Marugame to enlarge, shrinking or reduce  them for synthesis  which relates to a face image synthesis method and a face image synthesis apparatus for synthesizing face images in order to capable of reducing required load imposed on an operator for synthesizing face images (as suggested by  Marugame see paragraph 0014). 
Regarding claim 8, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2.



                    Other prior art cited 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 7876320, 8515124, 9025830, 10163027, 8441548, 10198645 ,     US PGPUB NO: 20130130188840, 20140270412, 20140015930, 20180158269, 20180357500 .

.

















Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is. 571-272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm EST and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Sheela C Chawan/
Primary Examiner, Art Unit 2669